United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-KSB (Mark One) R ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52168 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (Name of small business issuer in its charter) Delaware 20-3208390 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No) Westpointe Corporate Center One 1550 Coraopolis Heights Road, 2nd Floor Moon Township, PA 15108 (address of principal executive offices) (Zip Code) Issuer’s telephone number (412) 262-2830 Securities registered under Section 12(b) of the Exchange Act. Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act Investor General Partner Units and Limited Partner Units (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes R Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. R State issuer’s revenues for its most recent fiscal year. $38,679,500 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R 1 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (A DELAWARE LIMITED PARTNERSHIP) INDEX TO ANNUAL REPORT ON FORM 10-KSB PART I PAGE Item 1: Description of Business 3-5 Item 2: Description of Properties 5-10 Item 3: Legal Proceedings 10 Item 4: Submission of Matters to a Vote of Security Holders 10 PART II Item 5: Market for Registrant’s Common Equity and Related Security Holder Matters 10-11 Item 6: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 11-17 Item 7: Financial Statements 18-34 Item 8: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 8A: Controls and Procedures 34-35 Item 8B: Other Information 35 PART III Item 9: Directors, Executive Officers and Significant Employees, Compliance with Section (16a) of the Exchange Act 35-37 Item 10: Executive Compensation 37 Item 11: Security Ownership of Certain Beneficial Owners and Management 38 Item 12: Certain Relationships and Related Party Transactions 38-39 Item 13: Exhibits 39 Item 14: Principal Accountant Fees and Services 39 SIGNATURES 40 2 The matters discussed within this report include forward-looking statements. These statements may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should,” or “will,” or the negative thereof or other variations thereon or comparable terminology. In particular, statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance contained in this report are forward-looking statements. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control.
